EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr.  Seunghyun Jang on 01/13/2022.
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:
1.	(Currently Amended) An autonomous parking apparatus for a mechanical parking system, the autonomous parking apparatus comprising:
a detector configured to detect a space around a vehicle; and
a processor configured to: 
generate local map data based on spatial information obtained through the detector, 
determine an available parking space defined by line-based boundary information included in the local map data, and
initiate an autonomous parking function of the vehicle to autonomously park the vehicle in the available parking space,
wherein the available parking space includes a space in a vehicle elevator or a carrier of the mechanical parking system,
wherein the processor is further configured to release the autonomous parking function when an impact above a critical impact level is detected while the vehicle enters into the available parking space using the autonomous parking function, and
wherein the processor is further configured to extract break points, at each of which two boundary lines forming a predetermined angle intersect each other, from the line-based boundary information included in the local map data and configured to extract a first break point and a second break point, among the extracted break points, which are connected by a line segment and at which boundary lines are connected straight to opposite ends of the line segment, respectively.

2.	(Original) The autonomous parking apparatus of claim 1, wherein the detector includes a light detection and ranging (LiDAR) sensor configured to detect boundary information of the space on a point-by-point basis.

3.	(Previously Presented) The autonomous parking apparatus of claim 2, wherein the processor is configured to cluster point-based boundary information detected through the LiDAR sensor into the line-based boundary information and to generate the local map data.

4.	(Original) The autonomous parking apparatus of claim 3, wherein the processor is configured to group boundary points on the same line, among boundary points of the space, and to generate boundary lines.

5.	(Cancelled). 

6.	(Currently Amended) The autonomous parking apparatus of claim [[5]] 1, wherein the processor is configured to extract a space bounded by the line segment, which connects the first break point and the second break point, from the local map data.

7.	(Original) The autonomous parking apparatus of claim 6, wherein the processor is configured to calculate a distance between the first break point and the second break point and to recognize a width of the available parking space.

8.	(Original) The autonomous parking apparatus of claim 7, wherein the processor is configured to calculate a distance between the line segment connecting the first break point and the second break point and a boundary line parallel to the line segment and configured to recognize a depth of the available parking space.

9.	(Original) The autonomous parking apparatus of claim 8, wherein the processor is configured to determine whether the vehicle is able to be parked in the available parking space, based on the width and the depth of the available parking space.

10.	(Original) The autonomous parking apparatus of claim 2, wherein the detector further includes at least one of an ultrasonic sensor or a radar sensor.

11.	(Currently Amended) An autonomous parking method comprising:
a step of detecting, by a detector, a space around a vehicle;
a step of generating local map data, by a processor, based on the detected space around the vehicle;
a step of determining, by the processor, an available parking space defined by line-based boundary information included in the local map data; 
a step of initiating an autonomous parking function of the vehicle to autonomously park the vehicle in the available parking space; 
a step of performing autonomous parking of the vehicle in the available parking space; and
a step of releasing the autonomous parking function when an impact above a critical impact level is detected while the vehicle enters into the available parking space using the autonomous parking function,
wherein the available parking space includes a space in a vehicle elevator or a carrier of a mechanical parking system,
wherein the step of detecting the available parking space includes:
a step of extracting break points, at each of which two boundary lines forming a predetermined angle intersect each other, from the line-based boundary information in the local map data;
a step of extracting a first break point and a second break point, among the extracted break points, which are connected by a line segment and at which boundary lines are connected straight to opposite ends of the line segment, respectively;
a step of recognizing a width and a depth of the available parking space, based on the first break point and the second break point;
a step of determining whether the vehicle is able to enter the available parking space, based on the width and the depth of the available parking space; and
a step of setting the available parking space as a destination, based on a result obtained by determining whether the vehicle is able to enter the available parking space.

12.	(Previously Presented) The autonomous parking method of claim 11, wherein the step of generating the local map data includes:
a step of detecting point-based boundary information on the space around the vehicle using a LiDAR sensor; and
a step of generating the local map data by clustering the point-based boundary information into the line-based boundary information.

13.	(Cancelled).  

14.	(Currently Amended) The autonomous parking method of claim [[13]] 11, wherein the step of recognizing the width and the depth of the available parking space includes:
a step of calculating a distance between the first break point and the second break point to recognize the width of the available parking space; and
a step of calculating a distance between the line segment connecting the first break point and the second break point and a boundary line parallel to the line segment to recognize the depth of the available parking space.

15.	(Currently Amended) The autonomous parking method of claim [[13]] 11, wherein the step of performing the autonomous parking includes:
a step of generating a path for parking the vehicle in the available parking space, based on the local map data; and
a step of maneuvering the vehicle into the available parking space along the generated path.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667